Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed February 22, 2021 is acknowledged.  Claims 1-7, 10, 13-15, 18, 24-28, 32, 39-40 and 42-48 are canceled. Claims 8, 33, 41 and 50 are amended. Claims 8-9, 11-17, 19-23, 29-31, 33-38, 41 and 49-52 are pending. Claims 17 and 20-23 are withdrawn with traverse (filed 2/22/13) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/13.
4.	Claims 8-9, 11-12, 16, 19, 29-31, 33-38, 41 and 49-52 are under examination in this office action.


Claim Rejections/Objections Withdrawn
6. 	The rejection of claims 44-45, 47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
	The rejection of claims 44-45 and 47 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Saido et al.(US7122374, as in IDS) is moot because the claims are canceled.
The rejection of claims 44-45 and 47 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Delacourte et al. (US2005/0175626 or WO2004/013172, as in IDS) is moot because the claims are canceled.
The rejection of claims 44-45 and 47 under under pre-AIA  35 U.S.C. 103(a) as obvious over Saido et al. (US 7122374) or Delacourte et al.( WO2004/013172  or US2005/0175626, as in IDS) in view of Gellerfors et al.(WO2005/123775) and Lannfelt et al. (WO2009/133521) is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on February 22, 2021, the following rejections are maintained.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16, 33, 37 and 38 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record. Applicant provides no remarks on the rejection.
Claims 16, 33, 37 and 38 are indefinite because:
i. Claim 16 or 33 recites both narrow and broad limitations. Claim 16 recites the broad recitation “a Fab fragment”, which is not limited to any antibody”, and the claim also recites “the antibody”” which is the narrower statement of the range/limitation. In addition, the structure of an antibody comprises a Fab region and a Fc region whereas a Fab fragment does not contain a constant region. Thus, the claimed antibody cannot be an antibody comprising “a Fab region and a Fc region” and simultaneously is also a Fab fragment, which renders the claim indefinite. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The same issue applies to claim 33. Thus, the claims are indefinite. 

Accordingly, the rejection of claims 16, 33, 37 and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.

  Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 37 and 38 stand rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The rejection is maintained for the 
Claim 37 or 38 is in an improper dependent form for failing to further limit the subject matter of the claim upon which it depends because claim 37 or 38 recites the limitation “with an IC50 value ≤50nM”. However, the claim also depends from claim 9, which recites “with an IC50 value ≤25nM”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Accordingly, the rejection is maintained.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 8-9, 11-12, 16, 19, 29-31, 33-38, 41 and 49-52 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the The rejection is maintained for the reasons made of record and the reasons set forth below.
	Claims 8-9, 11-16, 19, 29-38, 41, 44-45, 47 and 49-52 as amended encompass a genus of antibodies binding to one or more soluble protofibrils comprising N-terminal truncated Aof the formula A3(pE)-42, but exhibiting no or substantially no cross-reactivity to full length A1-42 monomer, wherein the antibody is produced from stabilized protofibril comprising A3(pE)-42, wherein the stabilized protofibril is stabilized with a hydrophobic organic agent comprising a non-ionic detergent or a zwitterionic detergent, and wherein the stabilized protofibril has a lower formation rate to a non-soluble aggregated form than a non-stabilized form of the protofibril comprising A3(pE)-42. 
Claim 9 encompasses a genus of antibodies of claim 8 binding to the soluble protofibril with an IC50 value less than or equal to 25nM, and wherein the soluble protofibril comprises at least 80% of A3(pE)-42. Claims 34-38 encompass a genus of antibodies of claim 9 with an IC50 value <15nM, <10nM, <5nM or <50nM. 
Claims 11 and 50-52 encompass a genus of antibodies binding to soluble protofibrils comprising 100% A3(pE)-42 and binding to N-terminal truncated A3(pE)-42 monomer but not full length A1-42 monomer or protofibril of full length A1-42. Claims 11 and 51 encompass a genus of antibodies as in claim 50 with an IC50 value <100 nM or <50nM. 
Claim 12 encompasses a genus of monoclonal antibodies.
	The specification fails to provide sufficient species for the claimed genus of antibodies set forth above and also fails to provide what common structures/sequences 

On p. 7 of the response, Applicant argues that Applicant is in possession of the claimed genus of antibodies because the claimed antibodies binding to A3pE-42 and exhibiting little to no binding to A1-42 monomer were supported by the specification, and 22 different clones were screened and 10 clones have the described properties of A3pE-42 as supported by Dr. Gellerfors’ declaration filed 6/1/517 and Applicant could readily use the clones described in Gellerfors’ declaration to create humanized antibodies or antibody fragments or alter the ADCC of the antibody and method of making antibodies are well-known and routine in the field. Applicant further cites Amgen v. Sanofi, MPEP2163, Purdue Pharma LP. v. Faulding Inc., Hybridtech and paragraphs [0009][0011] of the instant specification in support of the arguments.   
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP 2163-2163.03, based on MPEP 2163(II)(A)(3)(a)(ii), neither the specification nor the Gellerfors’ declaration provides sufficient description or evidence to demonstrate that Applicant is in possession of the claimed genus of antibodies binding to soluble protofibrils comprising N-terminal truncated A of the formula A3pE-42 and exhibiting little to no binding to A1-42 monomer because:
i. The structural and functional relationship or correlation between other antibodies and the antibodies disclosed in Gellerfors’ declaration is unknown. 
3pE-42 shown in Example 4 or the undefined potential clones shown in the declaration but also encompass structurally and functionally undefined monoclonal antibodies and human antibodies and other antibodies with reduced antigenicity in human or reduced complement activity and/or altered Fc receptor in view of paragraphs [0061], [0063] and [0064] of the specification.  
[0061] The resulting antibodies may be monoclonal or polyclonal antibodies, or active fragments thereof that bind N-terminal truncated A.beta. protofibrils/oligomers before A.beta. has aggregated to A.beta. fibrils and could potentially also reduce the amount of fibrils already formed. 

 [0063] The antibody may be human, humanized, or modified to reduce antigenicity in humans according to methods known by those skilled in the art. The reduction of antigenicity may for example be made by modifying or eliminating the T-cell epitopes of the antibody. In one embodiment, the antibody is selected from the IgG class, or more preferably from the IgG1 or IgG4 subclass (human antibody).[0064] In additional embodiments, the antibody may also have reduced complement activity and/or altered Fc receptor binding properties.

iii. As previously made of record, while Dr. Gellerfors’ declaration under 37CFR1.132 filed on 6/15/17 describes 10 clones of hybridomas generated from immunization of balb/c mice with protofibrils comprising A3(pE)-42 stabilized by addition of Tween-20 (a non-ionic detergent) (table 1 in the declaration), none of the antibodies from the hybridomas were shown to have the recited activities, features or properties as described in the claims (i.e. specific IC50 values as in claims 9,11, 34-38 and 51).
iv. The specification does not describe any relevant identifying characteristics for such antibodies having specific features or characteristics that can be generated from different methods or fully-human or humanized antibodies or even a single human variable region to their structures and sequences. The instant specification fails to support its contention that generating antibodies generated from different methods and fully-human antibodies with the claimed properties and without knowing their structural and functional relationships would be straightforward for a person of ordinary skill in the art given the state of human antibody technology or the state of producing antibody technology using different methods as recited in claims 30, 41 and 47. See AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014).
The specification fails to provide sufficient description to demonstrate that Applicant is in possession of the claimed genus of antibodies binding to soluble protofibrils comprising A3(pE)-42 but no or substantially no binding to full length A1-42 monomer because the claimed genus of antibodies encompasses structurally and functionally undefined antibodies generated from different methods and having specific features and characteristics or fully-human or humanized antibodies with specific features of binding to soluble protofibrils comprising N-terminal truncated Aof the formula A3(pE)-42 but no or substantially no binding to full length A1-42 monomer or with specific binding properties and features. As previously made of record, describing a “fully characterized antigen” for an antibody is no longer adequate on its own to demonstrate possession of the antibody. 
Based on MPEP§2161.01 and 2163, the USPTO guidance regarding written description requirement of 35 U.S.C.§C112 (a), specifically concerning the written description requirement for claims drawn to antibodies and Federal Circuit decisions, when an antibody is claimed, 35USC112(a) requires adequate written description of the antibody itself. See Amgen 872 F.3d at 1378-79 and Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).
soluble protofibrils comprising N-terminal truncated Aof the formula A3(pE)-42 stabilized with a hydrophobic organic agent as recited in the claims did not place Applicant in possession of the claimed genus of antibodies. What it does demand is that one of skill in the art can “visualize or recognize” the claimed antibodies based on the specification’s disclosure. Eli Lilly, 119 F.3d at 1568. In other words, the specification must demonstrate constructive possession, and the instant specification fails to do so. Ariad, 598 F.3d at 1352. Thus, the actual inventive work of producing variable regions to generate structurally and functionally undefined antibodies generated from different methods and having specific features and characteristics or a human variable region to generate a fully-human antibody or a humanized antibody with specific features was left for subsequent inventors to complete. The scope of the Applicant’s right to exclude cannot “overreach the scope of its contribution to the field of art as described in the instant specification.” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). 
The specification fails to teach what structures/amino acid sequences are for the claimed antibodies “binding to a soluble protofibril comprising N-terminal truncated A of formula A3(pE)-42” and “with specific IC50 values” as in claims 9, 11, 34-38 and 51 or “human antibodies, humanized antibodies or antibodies with reduced antigenicity or reduced complement activities” as encompassed within the claimed antibodies in view of  paragraphs [0061], [0063] and [0064] of the specification, or produced by different methods as in claims 30 and, 41. Neither the specification nor the prior art teaches what structurally and functionally undefined antibodies can possess the claimed biological 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. Therefore, the claimed antibodies have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 8-9, 11-16, 19, 29-38, 41, 44-45, 47 and 49-.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 
Claims 8-9, 11-12, 16, 19, 29-31, 33-38, 41 and 49-52 stand rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Saido et al.(US7122374, issued on Oct 17, 2006, priority Apr 9, 2002, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 8-9, 11-12, 16, 19, 29-31, 33-38, 41 and 49-52 stand rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Delacourte et al. (US2005/0175626, published on Aug 11, 2005, as in IDS; was also published as WO2004/013172 on Feb 12, 2004, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 8-9, 11-12, 16, 19, 29-31, 33-38, 41 and 49-52 as amended are drawn to an antibody binding to soluble protofibrils comprising A3(pE)-42 but no or substantially no binding to full length A1-42 monomer.
Note that the limitation “wherein the antibody is produced from stabilized protofibril comprising A3(pE)-42, wherein the stabilized protofibril is stabilized with a hydrophobic organic agent comprising a non-ionic detergent, a zwitterionic detergent, 4-3(pE)-42” is a product-by-process  limitation. The claimed antibody is based on its binding activity binding to soluble protofibrils comprising A3(pE)-42  but no or substantially no binding to full length A1-42 monomer.

On p. 10-13 of the response, Applicant argues that neither Saido nor Delacourte showed that the antibodies made therein do not bind full length ABeta1-42 because antibody WO2 generated against a N-terminal 5-8 peptide disclosed by Delacourte binds to Abeta1-42 and the antibodies disclosed by Saido would have similar properties as the 12/22 clones shown in the Dr. Gellerfors’ declaration can bind to Abeta1-42 full length. Applicant further argues that the antibodies disclosed by Saido or Delacourte do not necessarily bind to an oligomeric protein in view of Chen et al. (Acta Pharmacologica Sinica, 2017:1250-1235, Figure 3D), and while the antibodies disclosed by Delacourte or Saido can bind to Abeta plaques in patients, there are multiple species of Abeta in the plaques and only a small percentage of variants have a pyroglutamate at the N-terminus. 
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2112-III, MPEP §2112-III-V, MPEP §2113-II and MPEP §2113-III, Saido or Delacourte does teach the claimed antibody because:
3pE-42 antibodies disclosed by Saido or Delacourte were raised against peptides containing a pyroglutamated peptide. The anti-A3pE-42 antibodies disclosed by Saido was raised against an Ap3-7peptide (see col. 2, lines 37-col.3, line 41; col.4-8; col. 11-16, examples 1-2, claims 1-7 in Saido). The anti-A3pE-42 antibodies disclosed by Delacourte were raised against  an Ap3-6~Ap3-18 or an Ap3-42, Ap3-40 peptide (see [0017]-[0018]; [0025]-[0034]; [0067]-[0071]; p. 22;  p. 25, table 1;p.75, claims 26, 29-37 in Delacourte). The anti-A3pE-42 antibodies disclosed by Saido or Delacourte are capable of binding to AD brain samples or AD brain tissue sections as evidenced by Demuth (US8058405) or Mercken (US20180142011), which is also acknowledged by Applicant and is contradictory to Applicant’s own arguments regarding epitopes formed by soluble protofibrils as instantly claimed and recognized by anti-A3pE-42 antibodies disclosed by Saido or Delacourte. The Abeta plaques in AD brain samples or AD brain tissue sections comprise soluble protofibrils comprising A3(pE)-42 and binding A3(pE)-42 monomer and can be recognized by anti-A3pE-42 antibodies disclosed by Saido or Delacourte as evidenced by Demuth (see col. 2, lines 41-50; col. 3, lines 50-55; col. 11, lines 1-5, col. 12, lines 24-28; col. 24-; col. 30, lines 28-, table 3; col. 37-38, table 5; col. 67-70, claims 1-28 in US8058405) or Mercken (see [0006]-[0012]; [0028]-[0034]; [0048]; p. 5-6, table 1; [0050]; [0080]-[0112], examples 1-6). 
ii. As previously made of record, neither the declarations under 37 CFR 1.132 filed 6/15/17, 9/9/16 and 4/30/15 nor the cited references demonstrate that anti-A3(pE)-42 antibodies disclosed by Saido or Delacourte cannot bind to the epitopes 3(pE)-42 monomers and stabilized with a hydrophobic organic agent as instantly. 
The data shown in the declarations filed 4/30/15, 9/9/16 (figs 1-2) and 6/15/17 (paragraph 8, table 1 and fig A and B) only indicate that the antibodies generated from Abeta protofibril comprising A3(pE)-42 can bind epitopes generated from A3(pE)-42 but cannot bind to epitopes formed by different antigens with a different N-terminal truncation and a different length, which have been taught by Saido (Table 1) and Delacourte (see p. 29-30, tables 6 and 8; p. 20. [206]). The reference of Chen does not demonstrate that antibodies disclosed by Saido or Delacourte cannot bind to the epitopes generated from protofibrils formed by A3(pE)-42 monomers and stabilized with a hydrophobic organic agent because the reference of Chen is only related to Abeta peptides and their properties, but not antibodies raised against these peptides. 
iii. The anti-A3pE-42 antibodies disclosed by Saido or Delacourte, while raised against an Ap3-x peptide, can bind Abeta plaques in AD brain samples or AD brain tissue sections, which comprise soluble protofibrils comprising A3(pE)-42 and binding A3(pE)-42 monomer as evidenced by Demuth (see col. 2, lines 41-50; col. 3, lines 50-55; col. 11, lines 1-5, col. 12, lines 24-28; col. 24-; col. 30, lines 28-, table 3; col. 37-38, table 5; col. 67-70, claims 1-28 in US8058405) or Mercken (see [0006]-[0012]; [0028]-[0034]; [0048]; p. 5-6, table 1; [0050]; [0080]-[0112], examples 1-6), which meet the limitations recited in instant claims. 
iv. The limitation “wherein the antibody is produced from stabilized protofibril comprising A3(pE)-42, wherein the stabilized protofibril is stabilized with a hydrophobic organic agent …” in claim 8 or 50 and the limitation "by administering the stabilized 3pE-42 antibodies disclosed by Saido or Delacourte cannot bind to the epitopes that generated from soluble protofibrils comprising A3pE-42 monomers and stabilized with a hydrophobic organic agent as instantly claimed. Neither the specification nor the prior art shows that the epitopes generated from naturally occurring amyloid plaques or epitopes of N-terminal truncated protofibrils/oligomers in a solution (i.e. brain extract/CSF) and bound by the anti-A3pE-42 antibodies disclosed by Saido or Delacourte are different from the epitopes that generated from soluble protofibrils comprising A3pE-42 monomers and stabilized with a hydrophobic organic agent as instantly claimed. 
As previously made of record, the conformation and the structure of the N-terminal truncated protofibril/oligomer that is achieved by different methods is similar to those naturally occurring amyloid plaques as evidenced by Delacourte (see paragraphs [0194]-[0199]; [0203]-[0206]; [0210]-[0211]; [0213]; p. 21-p.26, [0214]-table 1; p. 29,  [0218], table 5; p. 29-30, [0221], table 8; p. 18-20, examples 1-3, table 5, [0205] of Delacourte). As also acknowledged by Applicant, the Abeta peptide monomers can form dimer, tetramer… or oligomers when suspended in a solution (see [0080] of specification and paragraph 6 of the declaration filed 9/9/16). Thus, a suspension containing AbetaN3pE-42 taught by Saido or other variants of N-terminal truncated Abeta taught by Delacourte for generation of antibodies would also contain epitopes formed within soluble oligomers of AbetaN3pE-42   or other variants of N-terminal truncated Abeta. As also acknowledged by paragraphs 11-12 of the Dr. Gellerfors’ declaration filed 6/15/17, the antibodies generated from N-terminal truncated Abeta taught by Delacourte p3-6 peptide ~Ap3-18 peptide or an Ap3-42, Ap3-40 peptide taught by Delacourte can bind to amyloid plaques in the brain tissue and CSF of AD patients and N-terminal truncated Abeta peptides in solution. Thus, the anti-Abeta3pE-42 antibodies disclosed by Delacourte can bind to soluble protofibrils as instantly claimed because the antibodies can bind to aggregated form of N-terminal truncated Abeta peptides in solution and also naturally occurring amyloid plaques (see p. 19-20, in particular). 
For the same reasons, the anti-Abeta3pE-42 antibody taught by Saido can bind to senile plaques containing aggregates of beta amyloid proteins having Abeta3(pE)-42, and Abeta3(pE)-42 comprising at least 80% or 100% of Abeta protein or Abeta3(pE)-42 accumulating in brain tissues as recited in claims 8-9, 11, 34-38 and 50-51 (see col. 2-3, example 2, in particular) and further supported by Demuth et al. (US8058405) (see col.31 lines 20-24; col. 38, lines 53-col. 39, line 7, in particular). Thus, an anti-Abeta3pE-42 antibody that can bind to naturally occurring amyloid plaques comprising N-terminal truncated protofibril/oligomers or N-terminal truncated protofibril/oligomers comprising Abeta3pE-42 monomers in a solution (i.e. brain extract or CSF) can inherently bind to the N-terminal truncated soluble protofibril/oligomers comprising Abeta3pE-42 monomers as instantly claimed.  
3pE-42 antibodies taught by Saido and Delacourte can bind to Abeta3pE-42 in solution containing naturally occurring soluble protofibrils and senile plaques containing aggregates of beta amyloid proteins having Abeta3(pE)-42,  the antibodies taught by Saido and Delacourte have the binding properties as instantly claimed, binding to soluble protofibrils comprising AbetaN3pE-42 but with no or substantially no cross-reacting with the full length Abeta1-42 monomer, and thus meet the limitations recited in instant claims because the claims do not completely exclude minor binding to Abeta1-42. 
Note that if the product set forth in a product-by-process claim appears to be the same as, or an obvious variant of a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113. In addition, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Note that “Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”. In addition, ‘When the PTO shows a sound basis for believing that In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP § 2112.01. Further, “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) and Ex Parte Gray 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989)”. See MPEP2112-III and -V, MPEP2113-II and MPEP2113-III.
v. Saido also teaches monoclonal, Fab fragment including F(ab), F(ab)2 or DiFabody as in claims 12, 16 and 33 (see col. 5-8; col.11-16, in particular).  Saido teaches that the antibody is provided in a nonhuman animal by administering a protofibril comprising N-terminal truncated Abeta, with hybridoma technology as in claims 29-30 (see col. 4-8, in particular).
vi. Delacourte teaches antibodies binding to soluble protofibrils comprising Ap3-6 peptides ~Ap3-18 peptides or Ap3-42, Ap3-40 peptides, which meet the limitations recited in instant claims (see p. 3-6, [0016]-[0037]; [0042]-[0046]; [0066]-[0071]; [0076]-[0077]; p. 8-9, [0082]-[0100]; p. 18-20, examples 1-2; p. 21-26, table 1,; p. 28, table 3; p. 75-76, claims 26-54,  in particular). Delacourte also teaches monoclonal, humanized or modified to reduce antigenicity in human, IgG1 or IgG4, reduced complement activity, Fab fragment including F(ab), F(ab)2 or DiFabody as in claims 12,16 and 33, and that the antibody is provided in a nonhuman animal by administering a protofibril comprising 
Accordingly, the rejection of claims 8-9, 11-12, 16, 19, 29-31, 33-38, 41 and 49-52 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Saido (US 7122374) and the rejection of claims 8-9, 11-12, 16, 19, 29-31, 33-38, 41 and 49-52 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Delacourte (US2005/0175626) are maintained.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 8-9, 11-12, 16, 19, 29-31, 33-38, 41 and 49-52 stand rejected under under pre-AIA  35 U.S.C. 103(a) as obvious over Saido et al. (US 7122374, as in IDS) or Delacourte et al.( WO2004/013172  or US2005/0175626, as in IDS) in view of Gellerfors et al.(WO2005/123775) and Lannfelt et al. (WO2009/133521). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 13-14 of the response, Applicant argues that neither Saido nor Delacourte teaches or suggest the claimed antibodies; and Gellerfors and Lanneflt do not cure the deficiencies of Saido and Delacourte and neither Gellerfors nor Lannfelt teaches an antibody binding A3pE-42 monomer and protofibrils comprising A3pE-42 but not full length A1-42 monomer and there is no motivation or an expectation of success in making modification to stabilize a protein immunogen in view of Saido/Delacourte. Applicant further cites KSR International Co. v. Teleflex, Inc. and In re Rinehart in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 
i. For the reasons set forth above, Saido and Delacourte do teach the claimed antibodies because anti-A3pE-42 antibodies disclosed by Saido or Delacourte, while raised against an Ap3-7peptide (see col. 2, lines 37-col.3, line 41; col.4-8; col. 11-16, examples 1-2, claims 1-7 in Saido) or an Ap3-6~Ap3-18 or an Ap3-42, Ap3-40 peptide (see [0017]-[0018]; [0025]-[0034]; [0067]-[0071]; p. 22;  p. 25, table 1;p.75, claims 26, 29-37 in Delacourte) are capable of binding to AD brain samples or AD brain tissue sections as evidenced by Demuth (US8058405) or Mercken (US20180142011), which is also acknowledged by Applican and  the Abeta plaques in AD brain samples or AD brain tissue sections comprise soluble protofibrils comprising A3(pE)-42 and binding A3(pE)-42 monomer as evidenced by Demuth (see col. 2, lines 41-50; col. 3, lines 50-55; col. 11, lines 1-5, col. 12, lines 24-28; col. 24-; col. 30, lines 28-, table 3; col. 37-38, table 5; col. 67-70, claims 1-28 in US8058405) or Mercken (see [0006]-[0012]; [0028]-[0034]; [0048]; p. 5-6, table 1; [0050]; [0080]-[0112], examples 1-6). 
ii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the references of Gellerfors and Lannefelt are cited to support the limitations “the protofibril comprising A3pE-42 stabilized by the recited hydrophobic organic agents and such antibodies can bind naturally occurring amyloid plaques in the brain comprising protofibril/oligomers comprising A3pE-42” as recited in 
iii. While Saido and Delacourte do not explicitly teach using a hydrophobic organic agent to stabilizing a soluble protofibril comprising A3pE-42 as in claims 8 and 50, Gellerfors teaches using a hydrophobic organic agent as recited in claims 8 and 50 to stabilize different forms of N-terminal truncated protofibril/oligomers including A3-42 (see p. 7-12, in particular) and using such a stabilized N-terminal truncated protofibril to generate antibodies, and such antibodies can bind naturally occurring amyloid plaques in the brain comprising different species of N-terminal truncated protofibril/oligomers comprising A3-42 (p. 7-12; p. 16-20, p. 22-27, claims 1-36). Thus, the epitopes generated from the naturally occurring forms of the N-terminal truncated protofibril/oligomers or the N-terminal truncated protofibril/oligomers stabilized by the hydrophobic organic agents as recited in the claims are identical to each other as taught by Gellerfors. In addition, Lannfelt teaches that different hydrophobic organic agents including a non-ionic detergent, a zwitterionic detergent, HNE and ONE as recited in claims 8 and 50 can be used to generate stabilized alpha-synuclein oligomers (see [0009]- [0010]; [0043]-[0053], in particular). Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. In view of MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and 3pE-42, and different hydrophobic organic agents as in claims 8 and 50 have been shown to use for stabilizing N-terminal protofibrils comprising different Abeta peptides including A3pE-42 and the antibodies raised against to these stabilized protofibrils comprising Abeta peptides including A3pE-42 can bind to naturally occurring Abeta plaques in AD brain as taught by Gellerfors and Lannfelt. Thus, the results are expected. Accordingly, the rejection of claims 8-9, 11-12, 16, 19, 29-31, 33-38, 41 and 49-52 under pre-AIA  35 U.S.C. 103(a) as being obvious over Saido or Delacourte in view of Gellerfors and Lannfelt is maintained.


Conclusion


12.	NO CLAIM IS ALLOWED.



13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Chang-Yu Wang
September 30, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649